DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
Oath/Declaration as filed on July 22, 2020 is noted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 15 recite limitation “the same layer” in fourth line of the claim.
There is insufficient antecedent basis for the above limitation in the claims.  Accordingly, any claims dependent on claims 12 or 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 12, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tomohisa et al., U.S. Patent Application Publication 2016/0195948 A1 (hereinafter Tomohisa).
Regarding claim 1, Tomohisa teaches a method for manufacturing a transparent conductive structure provided on a substrate, comprising: providing the substrate; forming a transparent conductive layer on the substrate (10, 20 FIG. 1, paragraph[0016] of Tomohisa teaches FIG. 1 is a schematic sectional view of a transparent conductive film according to one embodiment of the present invention; as illustrated in FIG. 1, a transparent conductive film 100 of the present invention includes a transparent base material 10 and a transparent conductive layer 20 arranged on at least one side of the transparent base material 10; the transparent conductive layer 20 includes a conductive part 21 and an insulation part 22, and the transparent conductive film 100 realizes its conductivity by virtue of the presence of the conductive part 21; the conductive part 21 is formed in a predetermined pattern in a plan view; it should be noted that the pattern of the conductive part 21 is sometimes referred to as “conductive pattern”; the conductive part 21 includes a metal nanowire 1; it is preferred that the conductive part 21 be formed of a resin matrix, and the metal nanowire 1 be present in the resin matrix; in one embodiment, the metal nanowire is present so that part thereof (for example, part having a length of from 0.1 μm to 1 μm) protrudes from the resin matrix; when part of the metal nanowire protrudes, a transparent conductive film to be suitably used as an electrode can be provided; the insulation part 22 includes air bubbles and/or a non-conductive light-scattering body (air bubbles 2 are illustrated in FIG. 1); it is preferred that the insulation part 22 be formed of a resin matrix, and the air bubbles or the non-conductive light-scattering body be present in the resin matrix; and the resin matrix constituting the conductive part 21 and the resin matrix constituting the insulation part 22 may be formed of the same material or may be formed of different materials, paragraph[0073] of Tomohisa teaches in one embodiment, for example, a method of producing a transparent conductive film of the present invention includes the steps of: applying a metal nanowire dispersion liquid onto a transparent base material (application, drying), followed by applying a resin solution onto the transparent base material having applied thereonto the metal nanowire dispersion liquid, to thereby form a transparent conductive layer; and removing the metal nanowire by a wet etching method using a mask having a predetermined pattern, to thereby form a conductive part having the predetermined pattern and an insulation part in the transparent conductive layer, and See also at least ABSTRACT and paragraphs[0074]-[0088] of Tomohisa); 
forming a heat insulation layer on a surface of the transparent conductive layer (FIG. 1, paragraph[0073] of Tomohisa teaches in one embodiment, for example, a method of producing a transparent conductive film of the present invention includes the steps of: applying a metal nanowire dispersion liquid onto a transparent base material (application, drying), followed by applying a resin solution onto the transparent base material having applied thereonto the metal nanowire dispersion liquid, to thereby form a transparent conductive layer; and removing the metal nanowire by a wet etching method using a mask having a predetermined pattern, to thereby form a conductive part having the predetermined pattern and an insulation part in the transparent conductive layer, paragraph[0086] of Tomohisa teaches a mask to be used in the wet etching method may be formed into any appropriate shape depending on a desired conductive pattern; after the etching treatment, a region in which the mask is formed becomes the conductive part, and a region in which the mask is not formed becomes the insulation part; the mask is formed of, for example, a photosensitive resin or the like; and as a method of forming the mask, for example, there may be given a screen printing method, and See also at least ABSTRACT, paragraphs[0016], [0074]-[0085], and [0087] of Tomohisa); 
heating the transparent conductive layer for a preset time period to form at least one insulating region on the transparent conductive layer (22 FIG. 1, paragraph[0016] of Tomohisa teaches FIG. 1 is a schematic sectional view of a transparent conductive film according to one embodiment of the present invention; as illustrated in FIG. 1, a transparent conductive film 100 of the present invention includes a transparent base material 10 and a transparent conductive layer 20 arranged on at least one side of the transparent base material 10; the transparent conductive layer 20 includes a conductive part 21 and an insulation part 22, and the transparent conductive film 100 realizes its conductivity by virtue of the presence of the conductive part 21; the conductive part 21 is formed in a predetermined pattern in a plan view; it should be noted that the pattern of the conductive part 21 is sometimes referred to as “conductive pattern”; the conductive part 21 includes a metal nanowire 1; it is preferred that the conductive part 21 be formed of a resin matrix, and the metal nanowire 1 be present in the resin matrix; in one embodiment, the metal nanowire is present so that part thereof (for example, part having a length of from 0.1 μm to 1 μm) protrudes from the resin matrix; when part of the metal nanowire protrudes, a transparent conductive film to be suitably used as an electrode can be provided; the insulation part 22 includes air bubbles and/or a non-conductive light-scattering body (air bubbles 2 are illustrated in FIG. 1); it is preferred that the insulation part 22 be formed of a resin matrix, and the air bubbles or the non-conductive light-scattering body be present in the resin matrix; and the resin matrix constituting the conductive part 21 and the resin matrix constituting the insulation part 22 may be formed of the same material or may be formed of different materials, paragraph[0084] of Tomohisa teaches as an application method for the resin solution, a method similar to that for the dispersion liquid may be employed; as a drying method, any appropriate drying method (for example, natural drying, blast drying, or heat drying) may be employed; in the case of, for example, the heat drying, a drying temperature is typically from 100° C. to 200° C., and a drying time is typically from 1 minute to 10 minutes; further, after drying, curing treatment may be performed; and the curing treatment may be performed under any appropriate condition depending on the resin constituting the resin matrix, and See also at least ABSTRACT, paragraphs[0074]-[0083], [0085], and [0087] of Tomohisa); and 
removing the heat insulation layer (FIG. 1, paragraph[0087] of Tomohisa teaches after the mask is formed, the transparent conductive layer (substantially, a laminate of the transparent conductive layer and the transparent base material) is immersed in the etchant, to thereby perform the etching treatment; as the etchant, for example, an etchant capable of dissolving the metal nanowire or an etchant capable of converting a metal constituting the metal nanowire into a metal ion may be used; further, it is preferred that the etchant be capable of dissolving the above-mentioned particles; specific examples of the etchant include nitric acid, phosphoric acid, acetic acid, hydrochloric acid, and a mixed solution thereof; in the case of using the etchant capable of converting a metal constituting the metal nanowire into a metal ion, it is preferred that the metal ion be removed through use of any appropriate cleaning solution (for example, water) after the etching treatment; and the mask is removed by an ordinary method after the etching treatment, and See also at least ABSTRACT, paragraphs[0016], [0074]-[0083], [0085], and [0086] of Tomohisa).
Regarding claim 4, Tomohisa teaches the method for manufacturing the transparent conductive structure according to claim 1, wherein a material of the heat insulation layer is a photoresist (FIG. 1, paragraph[0086] of Tomohisa teaches a mask to be used in the wet etching method may be formed into any appropriate shape depending on a desired conductive pattern; after the etching treatment, a region in which the mask is formed becomes the conductive part, and a region in which the mask is not formed becomes the insulation part; the mask is formed of, for example, a photosensitive resin or the like; and as a method of forming the mask, for example, there may be given a screen printing method, and See also at least ABSTRACT, paragraphs[0016], [0073]-[0085], and [0087] of Tomohisa).
Regarding claim 12, Tomohisa teaches a transparent conductive structure, comprising, a transparent conductive pattern made of a transparent conductive material (20, 21 FIG. 1, paragraph[0016] of Tomohisa teaches FIG. 1 is a schematic sectional view of a transparent conductive film according to one embodiment of the present invention; as illustrated in FIG. 1, a transparent conductive film 100 of the present invention includes a transparent base material 10 and a transparent conductive layer 20 arranged on at least one side of the transparent base material 10; the transparent conductive layer 20 includes a conductive part 21 and an insulation part 22, and the transparent conductive film 100 realizes its conductivity by virtue of the presence of the conductive part 21; the conductive part 21 is formed in a predetermined pattern in a plan view; it should be noted that the pattern of the conductive part 21 is sometimes referred to as “conductive pattern”; the conductive part 21 includes a metal nanowire 1; it is preferred that the conductive part 21 be formed of a resin matrix, and the metal nanowire 1 be present in the resin matrix; in one embodiment, the metal nanowire is present so that part thereof (for example, part having a length of from 0.1 μm to 1 μm) protrudes from the resin matrix; when part of the metal nanowire protrudes, a transparent conductive film to be suitably used as an electrode can be provided; the insulation part 22 includes air bubbles and/or a non-conductive light-scattering body (air bubbles 2 are illustrated in FIG. 1); it is preferred that the insulation part 22 be formed of a resin matrix, and the air bubbles or the non-conductive light-scattering body be present in the resin matrix; and the resin matrix constituting the conductive part 21 and the resin matrix constituting the insulation part 22 may be formed of the same material or may be formed of different materials, paragraph[0073] of Tomohisa teaches in one embodiment, for example, a method of producing a transparent conductive film of the present invention includes the steps of: applying a metal nanowire dispersion liquid onto a transparent base material (application, drying), followed by applying a resin solution onto the transparent base material having applied thereonto the metal nanowire dispersion liquid, to thereby form a transparent conductive layer; and removing the metal nanowire by a wet etching method using a mask having a predetermined pattern, to thereby form a conductive part having the predetermined pattern and an insulation part in the transparent conductive layer, and See also at least ABSTRACT and paragraphs[0074]-[0088] of Tomohisa); and 
an insulating pattern provided on the same layer as the transparent conductive pattern and being complementary with the transparent conductive pattern, and prepared by heating the transparent conductive material for a preset time period (22 FIG. 1, paragraph[0016] of Tomohisa teaches FIG. 1 is a schematic sectional view of a transparent conductive film according to one embodiment of the present invention; as illustrated in FIG. 1, a transparent conductive film 100 of the present invention includes a transparent base material 10 and a transparent conductive layer 20 arranged on at least one side of the transparent base material 10; the transparent conductive layer 20 includes a conductive part 21 and an insulation part 22, and the transparent conductive film 100 realizes its conductivity by virtue of the presence of the conductive part 21; the conductive part 21 is formed in a predetermined pattern in a plan view; it should be noted that the pattern of the conductive part 21 is sometimes referred to as “conductive pattern”; the conductive part 21 includes a metal nanowire 1; it is preferred that the conductive part 21 be formed of a resin matrix, and the metal nanowire 1 be present in the resin matrix; in one embodiment, the metal nanowire is present so that part thereof (for example, part having a length of from 0.1 μm to 1 μm) protrudes from the resin matrix; when part of the metal nanowire protrudes, a transparent conductive film to be suitably used as an electrode can be provided; the insulation part 22 includes air bubbles and/or a non-conductive light-scattering body (air bubbles 2 are illustrated in FIG. 1); it is preferred that the insulation part 22 be formed of a resin matrix, and the air bubbles or the non-conductive light-scattering body be present in the resin matrix; and the resin matrix constituting the conductive part 21 and the resin matrix constituting the insulation part 22 may be formed of the same material or may be formed of different materials, paragraph[0084] of Tomohisa teaches as an application method for the resin solution, a method similar to that for the dispersion liquid may be employed; as a drying method, any appropriate drying method (for example, natural drying, blast drying, or heat drying) may be employed; in the case of, for example, the heat drying, a drying temperature is typically from 100° C. to 200° C., and a drying time is typically from 1 minute to 10 minutes; further, after drying, curing treatment may be performed; and the curing treatment may be performed under any appropriate condition depending on the resin constituting the resin matrix, and See also at least ABSTRACT, paragraphs[0074]-[0083], [0085], and [0087] of Tomohisa).
Regarding claim 15, Tomohisa teaches a substrate comprising a transparent conductive structure, the transparent conductive structure comprising: a transparent conductive pattern made of a transparent conductive material (10, 20, 21 FIG. 1, paragraph[0016] of Tomohisa teaches FIG. 1 is a schematic sectional view of a transparent conductive film according to one embodiment of the present invention; as illustrated in FIG. 1, a transparent conductive film 100 of the present invention includes a transparent base material 10 and a transparent conductive layer 20 arranged on at least one side of the transparent base material 10; the transparent conductive layer 20 includes a conductive part 21 and an insulation part 22, and the transparent conductive film 100 realizes its conductivity by virtue of the presence of the conductive part 21; the conductive part 21 is formed in a predetermined pattern in a plan view; it should be noted that the pattern of the conductive part 21 is sometimes referred to as “conductive pattern”; the conductive part 21 includes a metal nanowire 1; it is preferred that the conductive part 21 be formed of a resin matrix, and the metal nanowire 1 be present in the resin matrix; in one embodiment, the metal nanowire is present so that part thereof (for example, part having a length of from 0.1 μm to 1 μm) protrudes from the resin matrix; when part of the metal nanowire protrudes, a transparent conductive film to be suitably used as an electrode can be provided; the insulation part 22 includes air bubbles and/or a non-conductive light-scattering body (air bubbles 2 are illustrated in FIG. 1); it is preferred that the insulation part 22 be formed of a resin matrix, and the air bubbles or the non-conductive light-scattering body be present in the resin matrix; and the resin matrix constituting the conductive part 21 and the resin matrix constituting the insulation part 22 may be formed of the same material or may be formed of different materials, paragraph[0073] of Tomohisa teaches in one embodiment, for example, a method of producing a transparent conductive film of the present invention includes the steps of: applying a metal nanowire dispersion liquid onto a transparent base material (application, drying), followed by applying a resin solution onto the transparent base material having applied thereonto the metal nanowire dispersion liquid, to thereby form a transparent conductive layer; and removing the metal nanowire by a wet etching method using a mask having a predetermined pattern, to thereby form a conductive part having the predetermined pattern and an insulation part in the transparent conductive layer, and See also at least ABSTRACT and paragraphs[0074]-[0088] of Tomohisa); and 
an insulating pattern provided on the same layer as the transparent conductive pattern and being complementary with the transparent conductive pattern, and prepared by heating the transparent conductive material for a preset time period (22 FIG. 1, paragraph[0016] of Tomohisa teaches FIG. 1 is a schematic sectional view of a transparent conductive film according to one embodiment of the present invention; as illustrated in FIG. 1, a transparent conductive film 100 of the present invention includes a transparent base material 10 and a transparent conductive layer 20 arranged on at least one side of the transparent base material 10; the transparent conductive layer 20 includes a conductive part 21 and an insulation part 22, and the transparent conductive film 100 realizes its conductivity by virtue of the presence of the conductive part 21; the conductive part 21 is formed in a predetermined pattern in a plan view; it should be noted that the pattern of the conductive part 21 is sometimes referred to as “conductive pattern”; the conductive part 21 includes a metal nanowire 1; it is preferred that the conductive part 21 be formed of a resin matrix, and the metal nanowire 1 be present in the resin matrix; in one embodiment, the metal nanowire is present so that part thereof (for example, part having a length of from 0.1 μm to 1 μm) protrudes from the resin matrix; when part of the metal nanowire protrudes, a transparent conductive film to be suitably used as an electrode can be provided; the insulation part 22 includes air bubbles and/or a non-conductive light-scattering body (air bubbles 2 are illustrated in FIG. 1); it is preferred that the insulation part 22 be formed of a resin matrix, and the air bubbles or the non-conductive light-scattering body be present in the resin matrix; and the resin matrix constituting the conductive part 21 and the resin matrix constituting the insulation part 22 may be formed of the same material or may be formed of different materials, paragraph[0084] of Tomohisa teaches as an application method for the resin solution, a method similar to that for the dispersion liquid may be employed; as a drying method, any appropriate drying method (for example, natural drying, blast drying, or heat drying) may be employed; in the case of, for example, the heat drying, a drying temperature is typically from 100° C. to 200° C., and a drying time is typically from 1 minute to 10 minutes; further, after drying, curing treatment may be performed; and the curing treatment may be performed under any appropriate condition depending on the resin constituting the resin matrix, and See also at least ABSTRACT, paragraphs[0074]-[0083], [0085], and [0087] of Tomohisa).  
Regarding claim 17, Tomohisa teaches the substrate according to claim 15, wherein the substrate is a display substrate or a touch substrate (FIG. 1, paragraph[0090] of Tomohisa teaches according to another aspect of the present invention, there is provided a touch panel; and the touch panel includes the transparent conductive film, paragraph[0090] of Tomohisa teaches the transparent conductive film may be used in electronic equipment such as a display element; and more specifically, the transparent conductive film may be used as, for example, an electrode used in a touch panel or an electromagnetic wave shield for cutting off an electromagnetic wave that causes malfunctioning of electronic equipment, and See also at least paragraph[0006] of Tomohisa).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-9, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomohisa, in view of Hwang et al., U.S. Patent Application Publication 2010/0062555 A1 (hereinafter Hwang).
Regarding claim 2, Tomohisa teaches the method for manufacturing the transparent conductive structure according to claim 1, but does not expressly teach wherein a material of the transparent conductive layer is a transparent conductive metal oxide.
However, Hwang teaches wherein a material of the transparent conductive layer is a transparent conductive metal oxide (FIGS. 10-12B, paragraph[0084] of Hwang teaches thereafter, as shown in FIG. 11E, after depositing a transparent conductive material (e.g., ITO, IZO) on the entire surface of the thin film transistor substrate 110, the resultant structure is selectively patterned through the photolithography process, thereby forming a pixel electrode 118 electrically connected with the drain electrode 123 through the contact hole 139, and See also at least paragraphs[0066], and [0071]-[0072] of Hwang).
Furthermore, Tomohisa and Hwang are considered to be analogous art because they are from the same field of endeavor with respect to a display apparatus, and involve the same problem of forming the display apparatus having a transparent conductive layer.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Tomohisa based on Hwang wherein a material of the transparent conductive layer is a transparent conductive metal oxide.  One reason for the modification as taught by Hwang is to suitably crystallize amorphous silicon (ABSTRACT and paragraph[0003] of Hwang).
Regarding claim 3, Tomohisa and Hwang teach the method for manufacturing the transparent conductive structure according to claim 2, wherein the transparent conductive metal (FIGS. 10-12B, paragraph[0084] of Hwang teaches thereafter, as shown in FIG. 11E, after depositing a transparent conductive material (e.g., ITO, IZO) on the entire surface of the thin film transistor substrate 110, the resultant structure is selectively patterned through the photolithography process, thereby forming a pixel electrode 118 electrically connected with the drain electrode 123 through the contact hole 139, and See also at least paragraphs[0066], and [0071]-[0072] of Hwang).
Regarding claim 7, Tomohisa teaches the method for manufacturing the transparent conductive structure according to claim 1, but does not expressly teach wherein the substrate is a heat insulation substrate.
However, Hwang teaches wherein the substrate is a heat insulation substrate (FIGS. 10-12B, paragraph[0073] of Hwang teaches as shown in FIG. 11A, a patterned gate electrode 121 and a patterned gate line 116n-1 are formed on a thin film transistors supporting substrate (TFT substrate) 110 where a top major surface of substrate 110 is composed of a transparent insulating material such as a glass or a plastic; and in this case, the gate electrode 121 and the gate line 116n-1 may be formed by depositing a first conductive film on the entire surface of the thin film transistor substrate 110 and then patterning the first conductive film through a photolithography process).
Regarding claim 8, Tomohisa teaches the method for manufacturing the transparent conductive structure according to claim 1, but does not expressly teach wherein the heat insulation layer has a heat insulation pattern, and the heat insulation pattern covers at least a part of the transparent conductive layer.
Hwang teaches wherein the heat insulation layer has a heat insulation pattern, and the heat insulation pattern covers at least a part of the transparent conductive layer (FIGS. 10-12B, paragraph[0075] of Hwang teaches FIGS. 12A and 12B are sectional views showing a process of crystallizing the amorphous silicon layer 124; and referring to FIG. 12A, an insulating layer 131 is formed on the entire surface of the thin film transistor substrate 110 having the gate electrode 121 and the gate line 116n-1 by using an insulating substance such as a silicon oxide (SiOx), and then a metal layer 133 is formed on the entire surface of the thin film transistor substrate 110, and See also at least paragraphs[0066], [0071]-[0072], and [0084] of Hwang).
Regarding claim 9, Tomohisa and Hwang teach the method for manufacturing the transparent conductive structure according to claim 8, but does not expressly teach wherein the heat insulation pattern and a window region are complementary patterns (FIGS. 10-12B, paragraph[0075] of Hwang teaches FIGS. 12A and 12B are sectional views showing a process of crystallizing the amorphous silicon layer 124; and referring to FIG. 12A, an insulating layer 131 is formed on the entire surface of the thin film transistor substrate 110 having the gate electrode 121 and the gate line 116n-1 by using an insulating substance such as a silicon oxide (SiOx), and then a metal layer 133 is formed on the entire surface of the thin film transistor substrate 110, and See also at least paragraphs[0066], [0071]-[0072], [0078]-[0079], and [0084] of Hwang).
Regarding claim 13, Tomohisa teaches the transparent conductive structure according to claim 12, but does not expressly teach wherein the transparent conductive material is a transparent conductive metal oxide.
Hwang teaches wherein the transparent conductive material is a transparent conductive metal oxide (FIGS. 10-12B, paragraph[0084] of Hwang teaches thereafter, as shown in FIG. 11E, after depositing a transparent conductive material (e.g., ITO, IZO) on the entire surface of the thin film transistor substrate 110, the resultant structure is selectively patterned through the photolithography process, thereby forming a pixel electrode 118 electrically connected with the drain electrode 123 through the contact hole 139, and See also at least paragraphs[0066], and [0071]-[0072] of Hwang).
Regarding claim 14, Tomohisa and Hwang teach the transparent conductive structure according to claim 13, wherein the transparent conductive metal oxide is indium tin oxide, indium zinc oxide, or indium gallium zinc oxide (FIGS. 10-12B, paragraph[0084] of Hwang teaches thereafter, as shown in FIG. 11E, after depositing a transparent conductive material (e.g., ITO, IZO) on the entire surface of the thin film transistor substrate 110, the resultant structure is selectively patterned through the photolithography process, thereby forming a pixel electrode 118 electrically connected with the drain electrode 123 through the contact hole 139, and See also at least paragraphs[0066], and [0071]-[0072] of Hwang).
Regarding claim 16, Tomohisa teaches the substrate according to claim 15, but does not expressly teach wherein the transparent conductive material is a transparent conductive metal oxide.
However, Hwang teaches wherein the transparent conductive material is a transparent conductive metal oxide (FIGS. 10-12B, paragraph[0084] of Hwang teaches thereafter, as shown in FIG. 11E, after depositing a transparent conductive material (e.g., ITO, IZO) on the entire surface of the thin film transistor substrate 110, the resultant structure is selectively patterned through the photolithography process, thereby forming a pixel electrode 118 electrically connected with the drain electrode 123 through the contact hole 139, and See also at least paragraphs[0066], and [0071]-[0072] of Hwang).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tomohisa, in view of Hwang, and Eckert et al., U.S. Patent Application Publication 2015/0315391 A1 (hereinafter Eckert).
Regarding claim 5, Tomohisa and Hwang teach the method for manufacturing the transparent conductive structure according to claim 4, but do not expressly teach wherein the photoresist is a phenolic resin photoresist.
However, Eckert teaches wherein the photoresist is a phenolic resin photoresist (paragraph[0044] of Eckert teaches the at least one transparent conductive layer may comprise one or more resins, such as, for example, one or more polymers, copolymers, or oligomers, such as, for example, acrylic polymers, vinyl polymers, polyesters, polycarbonates, styrenic polymers, polyurethanes, polyolefins, epoxy polymers, cellulosic polymers, silicone polymers, phenolic polymers, fluoropolymers, rubbers, conductive polymers, semiconductive polymers, nonconductive polymers, and the like; the concentration of such polymers, copolymers, or oligomers is preferably low enough not to reduce the conductivity of the layer below that required for the intended application; and in some cases, the total weight of all resins may be from about 50 to about 90 wt %, or from about 70 to about 85 wt %, of the dried at least one transparent conductive layer).
Furthermore, Nakajima, Hwang, and Eckert are considered to be analogous art because they are from the same field of endeavor with respect to a display apparatus, and involve the same problem of forming the display apparatus having a transparent conductive layer.  Therefore, before the effective filing date of the claimed invention it would have been obvious to Nakajima based on Hwang and Eckert wherein the photoresist is a phenolic resin photoresist.  One reason for the modification as taught by Eckert is to suitably form a transparent conductive film, useful in displays and touch screens, with improved abrasion resistance and without adversely affecting coating solution shelf life, film resistivity, or film light transmittance (ABSTRACT of Eckert).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tomohisa, in view of Shinohara et al., U.S. Patent Application Publication 2010/0295086 A1 (hereinafter Shinohara).
Regarding claim 10, Tomohisa teaches the method for manufacturing the transparent conductive structure according to claim 1, but does not expressly teach wherein the transparent conductive layer is heated at a temperature of 550 to 650°C.
However, Shinohara teaches wherein the transparent conductive layer is heated at a temperature of 550 to 650°C (FIG. 1, paragraph[0175] of Shinohara teaches In addition, according to the present invention, in the transparent conductive film, e.g., the IZO film, used as the positive electrode 15, an In2O3 crystal mainly having a hexagonal crystal structure is included by performing a heat treatment for an amorphous transparent conductive film as a compound oxide between In2O3 and an oxidation metal included in the transparent conductive film while controlling a retention time within a temperature range of 500 to 800°C, thereby making it possible to obtain a transparent conductive film having a high crystallinity in which a mobility of the carrier within the film is greater than or equal to 30 cm2/Vsec).
Furthermore, Tomohisa and Shinohara are considered to be analogous art because they are from the same field of endeavor with respect to a display apparatus, and involve the same Tomohisa based on Shinohara wherein the transparent conductive layer is heated at a temperature of 550 to 650°C.  One reason for the modification as taught by Shinohara is to obtain a transparent conductive film having a high crystallinity (ABSTRACT and paragraph[0175] of Shinohara).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tomohisa, in view of Nakajima et al., U.S. Patent Application Publication 2013/0241689 A1 (hereinafter Nakajima).
Regarding claim 11, Tomohisa teaches the method for manufacturing the transparent conductive structure according to claim 1, but does not expressly teach wherein the preset time period is 30 to 60 min.
However, Nakajima teaches wherein the preset time period is 30 to 60 min (FIGS. 1-5, paragraph[0102] of Nakajima teaches the transparent conductive film after patterning was heated at 140° for 90 minutes to crystallize the ITO film).
Furthermore, Tomohisa and Nakajima are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device having a transparent conductive layer.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Tomohisa based on Nakajima wherein the preset time period is 30 to 60 min.  One reason for the modification as taught by Nakajima is to suitably crystallize an ITO film (paragraph[0102] of Nakajima).

Potentially Allowable Subject Matter
Claims 6 is objected to as being dependent upon a rejected base claim, but may be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, if any, and to address objections if any and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for claim 6 the prior art references of record do not teach the combination of all element limitations as presently claimed.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621